Citation Nr: 0808073	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

2.  Entitlement to an effective date prior to February 24, 
2003, for the assignment of a 20 percent disability rating 
for service-connected right knee ligament laxity.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from June 1979 to June 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Atlanta, 
Georgia.

In a February 2006 decision, the Board denied the veteran's 
claim for entitlement to a TDIU.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2007 Order, the 
Court vacated the February 2006 Board decision, and remanded 
the case to the Board for further proceedings consistent with 
a September 2007 Joint Motion for Remand. 

As to the issue of an earlier effective date for the 
assignment of a 20 percent disability rating for right knee 
ligament laxity, in February 2006, the matter was remanded so 
that the veteran could be provided with a Statement of the 
Case.  The veteran was provided with a Statement of the Case 
as directed, and he perfected a substantive appeal as to the 
issue.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record supports an effective date of March 
11, 1998, for the assignment of a 20 percent disability 
rating for the veteran's service-connected right knee 
ligament laxity.




CONCLUSION OF LAW

The criteria for an effective date of March 11, 1998, and no 
earlier, for the assignment of a 20 percent disability rating 
for the service-connected right knee ligament laxity have 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400(o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The veteran's right knee claim arises from his disagreement 
with the effective date assigned for the 20 percent 
evaluation following the grant of service connection.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, because the Board finds that all 
pertinent medical evidence has been associated with the 
claims folder, no further action is necessary to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced by the Board's adjudication of his claim.  

Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2007).  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2007). "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2007).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.

In April 1997, the veteran submitted a claim to reopen his 
previously denied claim for service connection for a right 
knee disorder.  By rating action of the RO dated in May 1998, 
the veteran was granted service connection for degenerative 
joint disease of the right knee, wherein a 10 percent 
disability rating was assigned effective as of February 3, 
1997.  By rating action dated in January 1999, the RO granted 
a separate disability rating for ligament laxity of the right 
knee, assigning a separate 10 percent disability rating under 
Diagnostic Code 5257. 

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent disability 
rating is warranted where the recurrent subluxation or 
lateral instability of the knee is moderate.  The maximum 30 
percent disability rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  38 
C.F.R. § 4.71(a), Diagnostic Code 5257 (2007).

In a May 2005 decision, the Board determined that the 
veteran's service-connected ligament laxity of the right knee 
warranted an increased disability rating of 20 percent.  In 
implementing this decision, by rating action dated in May 
2005, the RO assigned an effective date of the increased 
disability rating of July 15, 2004.  In June 2005, the 
veteran expressed disagreement with the assigned disability 
rating.

By rating action dated in May 2006 implementing the Board's 
determination, the RO assigned a 20 percent disability rating 
for the veteran's service-connected ligament laxity of the 
right knee should be February 24, 2003.  The veteran 
expressed timely disagreement with the assigned disability 
rating and perfected a substantive appeal.

A review of the veteran's claims file reveals that private 
medical records from R. B. Johnston, III, M.D., dated from 
April 1997 to May 1997, reveal that the veteran had been 
treated intermittently for bilateral knee problems.  In 
pertinent part, the veteran was said to have developed 
chondromalacia of the patella of the right knee and was 
having ongoing pain related to this problem.  Certain 
restricted activity was recommended, and it was anticipated 
that the veteran would have minimal symptoms related to the 
knees.

A VA examination report dated in June 1997 reveals that the 
veteran primarily reported symptoms associated with his left 
knee.  Physical examination of the right knee revealed range 
of motion was from zero degrees of extension to 120 degrees 
of flexion.  His left calf and thigh muscles were small in 
circumference as compared to the right.  X-ray examination 
demonstrated mild narrowing of the medial compartment of the 
right knee, otherwise, unremarkable films of the right knee.

A letter from Dr. Johnston dated in January 1998 shows that 
he opined that the veteran had residual instability of the 
left knee resulting in overuse of the right knee and a 
possible secondary injury.

A VA examination report dated March 11, 1998, reflects that 
the veteran described right knee pain exacerbated with 
prolonged walking, standing or climbing and/or cold weather.  
He would experience sensations such as sharp discomfort, 
joint looseness, popping and locking.  Physical examination 
revealed that the veteran had entered the room with a 
noticeable limp and use of a cane on the right side.  There 
was minimal effusion, moderate crepitus, and some increased 
joint space laxity when assessing the posterior cruciate 
ligament.  He was able to fully extend the knee to 180 
degrees, and flex the knee to approximately 90 degrees. 

Private outpatient treatment records from Dr. Johnston dated 
from August 1998 to September 1998, reveal that the veteran 
was treated intermittently for increased right knee symptoms 
such as giving way, clicking, popping, grinding, swelling, 
catching and locking.  These symptoms were said to worsen 
with activities such as walking and standing.  Physical 
examination of the right knee revealed trace effusion, 
patellofemoral crepitation, and positive compression sign.  
The veteran was said to have chondromalacia of the right knee 
with recommended activity restrictions from squatting, 
kneeling, and carrying objects weighing over 25 pounds while 
walking, ladder-climbing or frequent stair climbing.

A VA examination report dated in September 2000 shows that 
the veteran reported pain on standing and walking with 
instability of both knees.  His left knee was generally more 
symptomatic than the right.  He also referred to vague 
complaints of pain in the thighs and legs.  He asserted an 
ability to perform only part-time work, and felt the maximum 
amount of hours he could work was 30 hours.  Physical 
examination of the right knee revealed that he walked with an 
obvious limped gait, and was unable to squat due to pain.  
There was mild atrophy of the right lower extremity.  There 
was positive tenderness of the patella as well as 
patellofemoral compression.  Medial joint line tenderness was 
minimal, and lateral joint line tenderness was positive.  
Range of motion measured from zero to 110 degrees with 
painful motion in the first and last 10 degrees.  Anterior 
instability was grade I with positive drawer sign, Slocum 
test and Lachman's sign.  Side-to-side stability was normal.  
Pivot shift and McMurray's signs were negative.  Apley's 
grinding sign was questionably positive.  The impression, in 
pertinent part, was post-traumatic chondromalacia and 
degenerative joint disease of the right knee.  The examiner 
opined that the veteran had developed early arthritis of the 
right knee.  It was recommended that he work only part-time, 
and a do only light work.  Overall prognosis was guarded with 
projected eventual surgical treatment, to include a total 
knee replacement arthroplasty.

A private medical record from Neil C. Berry, M.D., dated in 
July 2001, shows that the veteran was said to have moderate 
crepitus and stiffness of both knees.   Dr. Berry referred to 
private medical records dated in 1999 at which time it had 
been demonstrated that the veteran was noted to have grade I 
and grade II laxity of the anterior cruciate on drawer sign, 
and the posterior cruciate appeared to be missing, with only 
a remnant of fibular degeneration of the borders.  Physical 
examination revealed a moderate amount of crepitus and 
stiffness.  He lacked 5 to 10 degrees of full extension with 
flexion approximating 75 to 80 degrees.  Guarding with the 
veteran's muscles prevented an evaluation of the anterior or 
posterior cruciate muscles on the right.  X-ray studies of 
the right knee revealed mild degenerative changes in the 
medial compartment with some mild spurring and, perhaps, 
slight loss of cartilaginous joint space.  The assessment was 
internal derangement of the knees, bilaterally.

A VA examination report dated in February 2003 reveals that 
the veteran reported stiffness, locking, pain, grinding 
sensation, tenderness, instability, muscle spasm, 
fatigability and lack of energy.  He described an inability 
to stand or sit for any prolonged periods of time, and an 
inability to climb stairs without assistance.  He further 
reported an inability to perform activities such as 
showering, gardening, pushing the lawnmower or vacuum.  He 
required some occasional treatments of bed rest.  He reported 
losing approximately 18 months of work due to his medical 
condition.  He was currently working as a customer service 
agent on a part-time basis working approximately 12 hours per 
week.  Physical examination revealed that he walked with an 
abnormal gait wearing braces on both knees.  He had active 
range of motion from zero to 90 degrees, bilaterally.  His 
pain began at 90 degrees and was the major limitation to his 
active range of motion.  His knees were additionally limited 
by lack of endurance, but not fatigue, weakness or 
incoordination.  There was no ankylosis.  His Drawer's test 
was essentially normal. His McMurray's tests were positive, 
bilaterally.  During examination, there was evidence of 
locking and crepitus.  There was no subluxation or effusion.  
Following an extensive review of the medical record, the 
examiner provided a diagnosis, in pertinent part, of right 
knee degenerative joint disease with ligament laxity.  The 
examiner added that the veteran had significant joint disease 
of both knees with significant knee laxity.  He was said to 
have had several surgeries, which would account for the 
laxity of the joints.  Physical examination had revealed 
significant crepitus and locking pain, which were all due to 
his chronic degenerative joint disease of both knees.  

In light of the foregoing, the Board is of the opinion that 
an earlier effective date for the assignment of the current 
20 percent disability rating for the veteran's service-
connected right knee ligament laxity is warranted.  The Board 
finds that the date that it is factually ascertainable that 
the veteran's service-connected right knee ligament laxity 
had increased to 20 percent is March 11, 1998.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  The March 1998 VA 
examination report revealed reported sharp discomfort, joint 
looseness, popping and locking, and demonstrated effusion, 
moderate crepitus, and increased joint space laxity of the 
posterior cruciate ligament.  The September 2000 VA 
examination report revealed mild atrophy of the right lower 
extremity, patellar tenderness, patellofemoral compression, 
medial and lateral joint line tenderness, and grade anterior 
instability, along with positive drawer sign, Slocum test and 
Lachman's sign.  Dr. Berry's July 2001 private medical record 
suggested that as early as 1999, there was grade I and grade 
II laxity of the anterior cruciate on drawer sign, and a 
missing posterior cruciate ligament.  These findings would 
suggest that the veteran's disability was manifested by 
moderate recurrent subluxation or lateral instability of the 
right knee as early as March 1998.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257 (2007).

The Board has been unable to identify an earlier such date.  
The April 1997 to May 1997 private medical records from Dr. 
Johnston suggested developing chondromalacia patella of the 
right knee manifested by pain.  Similarly, the June 1997 VA 
examination report shows that the veteran primarily reported 
symptoms associated with his left knee, and that there was 
only mild narrowing of the medial compartment of the right 
knee, otherwise, unremarkable films of the right knee.

The Board acknowledges the veteran's contentions that he 
should have been rated as 20 percent disabled as early as 
April 1997, however, the competent medical evidence of record 
does not support such assertions.  It was not until the March 
11, 1998 VA examination report that it was factually 
ascertainable that an increase in the degree of severity had 
occurred. 

Accordingly, the effective date for the grant of 20 percent 
disability rating for the veteran's service-connected right 
knee ligament laxity is March 11, 1998.


ORDER

Entitlement to an effective date of March 11, 1998, for the 
award of a 20 percent disability rating for service-connected 
right knee ligament laxity is granted.


REMAND

Pursuant to the September 2007 Joint Motion for Remand, and 
upon preliminary review of the record with respect to the 
veteran's claim for a TDIU, further development is required 
prior to final appellate review.

In its May 2005 Remand, the Board directed that the veteran 
be afforded a VA examination in order to determine whether 
his service-connected disabilities prevented him from 
obtaining and securing substantially gainful employment.  The 
Board specifically requested that the examiner provide an 
opinion as to whether it was at least as likely as not that 
the cumulative effects of the veteran's service-connected 
right knee disability, left knee disability, tinnitus, 
hearing loss, and residuals of laceration to the left side of 
forehead rendered him incapable of obtaining and maintaining 
substantially gainful employment.  The veteran underwent a VA 
examination in November 2005.  In the September 2007 Joint 
Motion for Remand the parties agreed that because the 
examiner opined only as to the effect of each of the 
veteran's disabilities on his employment, rather than the 
cumulative effect of his disabilities on his employment, VA 
must afford him another VA examination to ascertain the 
aggregate impact on his service-connected disability on his 
employability.  As such, the Board has no discretion and must 
remand this claim.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 
425 (2006) (holding that the duty to ensure compliance with 
the Court's order extends to the terms of the agreement 
struck by the parties that forms the basis of the joint 
motion to remand).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the veteran a 
VA medical examination or examinations, 
to be conducted by a qualified physician, 
to ascertain whether one or more of his 
service-connected disabilities (left knee 
disability, right knee disability, 
tinnitus, hearing loss, and residuals of 
a laceration of the left side of the 
forehead) have made the veteran incapable 
of sustaining regular substantially 
gainful employment.  In forming the 
opinion, the examiner should disregard 
both the age and the non-service-
connected disabilities of the veteran.  
The examiner should specifically address 
the cumulative effect of the veteran's 
disabilities on his employment.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  The RO/AMC shall readjudicate the 
veteran's claim for a TDIU.  If the 
determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


